 CREST TANKERSCrest Tankers, Inc. and Radio Oficers Union, Dis-trict No. 3, NMEBA, AFL-CIO. Case 15-CA-876927 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 October 1983 Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel submitted a brief insupport of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,zandconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Crest Tank-ers, Inc., Clayton, Missouri, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.l The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings. Additionally the Respondent asserts that the judge's findingsare a result of bias. After a careful examination of the entire record, weare satisfied that this allegation is without merit.The Respondent has attached to its brief a letter it received after thehearing from its employee Charouleau in support of its contention that ithad hired Charouleau on II October 1982. The Respondent requests thatthis letter be entered into the record or, in the alternative, that the casuebe remanded to the judge for the purpose of taking Charouleau's testimo-ny. We note that the proffered evidence is not in the form of a swornaffidavit and that the Respondent has not established the evidence wasnewly discovered or previously unavailable. Accordingly, we deny theRespondent's request. Furthermore, the letter is ambiguous regarding thecircumstances of Charouleau's hiring inasmuch as it refers to a phone callin November 1982 from the Respondent's Fleet Manager McHenry toconfirm that Charouleau still wanted the job. Thus, even if the letterwere considered, we would not find that it warrants a different result.In sec. III,B,I, of his decision, the judge, in noting that McHenry didnot call the Union's hiring hall for radio officers, attributes to McHenrythe reason that he was working for a company with a "different philoso-phy." The record indicates, however, that it was the Union's attorneywho asked McHenry if the reason he did not call the union hiring hallwas because the Company had a different philosophy, and that McHenryresponded that he did not know what the Company's philosophy was. Incorrecting this error we nevertheless find it insufficient to affect the re-suits of our decision.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The charge was riled on November 2, 1982,1 By RadioOfficers Union, District No. 3 NMEBA, AFL-CIO(herein ROU or the Union). A complaint issued on De-cember 22, and amendments thereto issued on March 31,1983. As amended, the complaint alleges that CrestTankers, Inc. (herein Respondent or Crest)2interrogatedan employee concerning his union membership, told anemployee that he would not be hired because of hisunion membership activities, said that Respondent wouldscrap its vessels if any of its employees joined a nationalunion, and said to an employee that the Company wouldnot be hiring any union personnel, all in violation of Sec-tion 8(aXI) of the National Labor Relations Act (hereinthe Act). Further, the complaint alleges, Respondent re-fused to hire Frederick G. Andersen and John W. Tibbson or about October 18 and 19, and continuing thereaf-ter, because of their union activities, in violation of Sec-tion 8(aX3) of the Act.A hearing was conducted before me on these matterson June 8 and 9, 1983, in New Orleans, Louisiana. Onthe entire record, including briefs filed by the GeneralCounsel, Respondent, and the Charging Party, and onmy observation of the demeanor of the witnesses, I makethe followingFINDINGS OF FACT1. JURISDICTIONRespondent is a Missouri corporation, with offices anda place of business in Clayton, Missouri, where it is en-gaged in the operation of vessels used to transport petro-leum products to various States and territories of theUnited States. Based on a projection of its operationssince November 1, 1982, when Respondent commencedoperations, it will derive gross revenues in excess of50,000 for transportation of freight from the States ofNorth Carolina and/or Louisiana directly to points locat-ed outside said States. The pleadings establish and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe pleadings as amended at the hearing establish, andI find, that the Union is a labor organization within themeaning of Section 2(5) of the Act.II111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a wholly owned subsidiary of ApexHolding Company, which in turn is wholly owned byApex Oil Company. Apex Holding Company also ownsApex Shipping, Inc., Clayton Tankers, and, until itsrecent dissolution, Apex Tankers Co. Apex ShippingAll dates are in 1982 unless otherwise indicated.' Respondent's name appears as amended at the hearing.270 NLRB No. 1247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDowns Trinidad Corporation. The record shows thatApex Holding Company, its subsidiaries, and Trinidad inmost instances have the same officers and management.Apex Tankers and Crest had the same officers.Apex Tankers was also engaged in the transportationof petroleum products, and its only vessel was the S. S.Little Apex. In 1980, a representation petition concerningApex Tankers was filed by the Union's predecessor. TheActing Regional Director for Region 15 granted amotion to intervene by Apex Tankers Officers Associa-tion, based on a collective-bargaining agreement betweenthe Association and the Employer. He then reversed hisdecision, on the ground that the presence of supervisorsamong the officers represented by the Association pre-sented a clear and present danger of a conflict of interestwhich would interfere with the collective-bargainingprocess. Accordingly, the Regional Director found a unitof two radio officers to be appropriate. On the filing ofthe Employer's request for review, the Board affirmedthe Regional Director's decision. Apex Tankers Co., 257NLRB 685 (1981). Thereafter, in September 1981, theROU was certified as the bargaining representative ofthe radio officers on board the Little Apex (G.C. Exh.13).About February 1982, the Little Apex was transferredto the Trinidad fleet, whose employees are representedby national unions. The ship was scrapped in July 1982,and Apex Tankers was dissolved on September 27, 1982.Respondent had been formed about 2 weeks before, onSeptember 15, 1982.B. The Purchase and Staffing of Respondent's Ships-Summary of the Evidence1. The initial staffingThe Company purchased three ships, two from GettyOil Company and one from Gulf Oil Company. Crest as-signed the staffing of the new ships to William McHenry,who had formerly worked for Trinidad as a port captain.He assumed the title of fleet manager with Respondent.sMcHenry started with Crest in September, about thetime of the Company's formation. His plan was to hirefive crews to man the three ships. This was one crewless than most companies would employ, but McHenrybelieved that he could set up a "cycling system" for va-cations which would permit more economical operations.Accordingly, he testified that he planned to hire fiveradio officers.One of the principal factual disputes in this case iswhether McHenry actually did hire five radio officersprior to the time that Andersen and Tibbs, the officerson the Getty vessels, made application for employmentwith Crest. This is the principal reason advanced by theCompany for its failure to hire them. Andersen andTibbs were members of the ROU.There is another factual dispute as to whether Ander-sen and Tibbs made oral applications on October 18 and19, respectively. However, the parties stipulated thatwritten applications for employment were received by' The pleadings as amended establish that McHenry was a supervisorand an agent of Respondent within the meaning of the Act.Crest from Tibbs on October 25, and from Andersen onNovember 2 (G.C. Exhs. 11, 12).McHenry asserted that he asked Getty official KevinSmart for a list of employees who were to be laid off.The fleet manager averred that Respondent did not wantto hire employees away from Getty if the latter still in-tended to employ them on other ships. McHenry saidthat he received this list on September 28 (R. Exh. 2).However, there were no radio officers on it. McHenrycontended that Smart told him about that time that noneof Getty's radio officers was available for employmentby Crest. However, in a later conversation according toMcHenry, Smart told him that, although Andersenwould be reassigned to another ship, Tibbs was "out ofthe union hall," and Getty had no obligation to him. Theabsence of Tibbs' name from the hiring list thereforecannot be explained on the ground that Getty intendedto retain him.McHenry asserted that he made "verbal commitments"to various individuals over the telephone, and that thisconstituted the hiring of radio officers. The fleet manag-er said that he hired Alvin Stevenson on September 28 inthis manner. There is no document in evidence to con-firm Stevenson's hiring, unlike other asserted hirings.McHenry averred that he called a Leon Fitzgerald, inNova Scotia. He first gave the date of this call as No-vember 6, but then corrected it to October 6. Fitzgeraldneeded to get his Coast Guard qualifications "updated,"and McHenry asserted that he made a "verbal commit-ment" to hire him. Later, however, he learned that Fitz-gerald could not meet the qualifications.McHenry did not call the union hiring hall for radioofficers. The reason, he said, was that he was workingfor a company with a "different philosophy." However,he did place a call to a Joseph Collins, associated withother labor organizations. McHenry averred that Collinsgave him the names of Samuel Torelli, Sophie Lerro,and Edward Charouleau. McHenry further stated that hecalled Torelli and Lerro on October 12, and made verbalcommitments to hire them on that date. However, lettersto Torelli and Lerro did not follow until 10 days later,on October 22. Both of them begin with identical sen-tences: "You recently indicated your interest in employ-ment as a Radio Officer with Crest Tankers, Inc. I ampleased to extend to you this firm offer of employmentand welcome you aboard" (G.C. Exhs. 4, 7). Lerro andTorelli sent telegraphic acceptances which were receivedby the Company on October 25 and 27, respectively(G.C. Exhs. 5, 8). There were no prior written communi-cations with Torelli and Lerro, according to McHenry.McHenry gave different dates when he allegedly of-fered Charouleau employment. He initially testified thathe contacted Charouleau's wife on October 6, andlearned that her husband was aboard a ship owned byDelta Shipping Co. Charouleau called on October 11,and McHenry offered him employment. Charouleau re-plied that he was not available immediately, andMcHenry promised to put him on the "vacation cycle"starting in January 1983. However, on cross-examination,McHenry said that Charouleau was offered employmenta month later, on November 11. The first document is a48 CREST TANKERSletter to Charouleau dated December 6, confirming hisemployment (G.C. Exh. 3). It included an applicationform which Charouleau completed and returned to theCompany (G.C. Exh. 2).McHenry asserted that he learned that Charouleau wasa member of the Radio Officers Union from knowledgethat he was employed by Delta and by reading a publica-tion which listed the union status of various shippingcompanies. He said that he was curious about such mat-ters. However, in the employment history section ofCharouleau's application, Delta Shipping Company is notlisted as a prior employer (G.C. Exh. 2).Summing up his hiring prior to October 18, when hemet Andersen, McHenry asserted that he had hired Ste-venson, Torelli, Lerro, and Fitzgerald, and had made acommitment to put Charouleau on the first vacationcycle-a total of five radio officers. However, in an affi-davit executed in December, McHenry averred that be-tween the time he received the Getty hiring list (Septem-ber 28) and October 18, he had "recruited, hired, ormade an offer to four radio officers" (G.C. Exh. 14).On October 14, Crest offered John Collins an opportu-nity to prove that the Crest Tankers Officers Associationrepresented a majority of its officers (C.P. Exh. 6). TheCompany recognized the Association on October 18 ac-cording to McHenry, although it did not own a Gettyship until November 1, and had only one radio officer(Stevenson) on salary on October 1.2. McHenry's visits to the New York Getty and theDelaware Gettya. The visit to the New York Getty October 18 and theconversation with AndersenThe two ships being purchased from Getty by Crestwere the New York Getty and the Delaware Getty. Theacquisition date was projected as November 1. The NewYork Getty was docked in Port Allen, Louisiana, on Oc-tober 18, and McHenry went aboard to interview pro-spective Crest employees. He had a conversation withAndersen, the radio officer on the ship. Andersen hadbeen employed by Getty for about 13 years, and was as-signed to the New York Getty in December 1980.According to Andersen, he asked McHenry "what thestatus of the radio operators would be in regard to em-ployment with Crest Tankers." McHenry asked himwhether he was a member of the Radio Officers Union,and Andersen replied that he was. Andersen stated thatMcHenry replied that he could not talk to him about ajob because he was in the ROU, that Crest did not wantany "national union" in the Company, and that if one gotinto the Company "they would scrap those ships ...just like what happened with the Little Apex." McHenryadded that the owner of the Company said they "wantedto do their homework right [and] would have no repeti-tion of what happened with the Little Apex."Andersen acknowledged that he told McHenry that hehad been with Getty for 13 years, and would like to staywith Getty. He testified that he had not yet made up hismind about employment with Crest on October 18.According to McHenry, Andersen opened the conver-sation by asking, "What's my chances of getting a jobwith Crest Tankers?" McHenry testified that he replied,"I'm sorry, all of our positions are filled. I've hired thefive radio officers that I need." However, in a letter to aBoard agent, McHenry wrote: "I informed Mr. Andersenthat Crest had already hired four radio officers" (G.C.Exh. 15).Andersen then said, in McHenry's version, "Youknow, I'm a member of the ROU." McHenry averred ondirect examination that he replied that that did not makeany difference, that he was only interested in staffing theships, and that he had already hired a member of theROU. However, on cross-examination, McHenry deniedmaking the latter statement. He contended that Andersensaid that "ROU lawyers are going to meet the ship" atthe time of its acquisition by Crest. McHenry deniedasking Andersen whether he was a member of the ROU,or telling him that the Company would not hire ROU of-ficers, or that it would scrap the ships before doing so.After the New York Getty was sold to Crest on No-vember I, Andersen was assigned to another Gettyvessel. However, he stopped working for Getty in April1983, because all the ships had been sold by then.b. McHenry's visit to the Delaware Getty, October 19Tibbs was hired by Getty from an ROU hiring hall,and went aboard the Delaware Getty on October 3.About 2 weeks later' it was docked at St. Rose, Louisi-ana, and McHenry went aboard to interview crew mem-bers. This took place in the officers' lounge, andMcHenry started wth the officers. After the fleet manag-er had finished with the officers and started with thecrew, Tibbs asserted, he stepped in line in front of one ofthe crew members, went in, and asked to speak toMcHenry. The latter agreed, and a conversation tookplace. Tibbs asked whether they were going to keep thesame radio officers and have a contract with the ROU.McHenry replied "No" to both questions, and said thatthey were not going to hire any union personnel andwere going to be a nonunion company. Tibbs askedMcHenry if he was aware that there was a contract withGetty concerning the ship, and McHenry replied thatthat was no concern to Crest.And then, as Tibbs was "asking him more about thepossibility of being hired," McHenry repeated that they"weren't hiring anybody affiliated with the Union."McHenry also contended that Crest had hired a fullcomplement of radio officers. However, he pushed apiece of paper toward Tibbs, and said that he couldapply "in a non-union capacity." Tibbs replied that hedid not wish to do so, and ignored the paper. He testifiedthat he wanted advice from ROU Executuve Vice Presi-dent Joseph M. Penot.McHenry testified that he went aboard the DelawareGetty and interviewed about 15 crew members. Howev-er, he denied having any conversation with Tibbs.McHenry said that, as he was passing the radio officer'sdoor, he saw the feet of someone lying on the bunk. Oth-4 Tibbs gave the date as October 21. I conclude that it was October19.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerwise, he contended that the first time he saw Tibbswas on the day of the hearing.Richard Roane was a former Getty employee whobecame a boatswain (petty officer) with Crest, in chargeof 12 men. He was a member of another labor organiza-tion with Getty. Roane testified that he was second in aline of unlicensed employees waiting in a hallway to seeMcHenry on the Delaware Getty. He saw the last offi-cer come out from an interview with McHenry, but didnot see Tibbs. However, after talking. to McHenry,Roane went back to his quarters to get a letter of recom-mendation for McHenry, and was absent for 5 to 6 min-utes. Thereafter, he went on deck near a gangway.Roane said that he did not know whether Tibbs talkedwith McHenry, and acknowledged that he "could have"done so.Tibbs left the Delaware Getty about November 1, anddid not return to employment with Getty.3. The written applicationsTibbs sought the advice of union official Penot, whosuggested that he submit a written application. Accord-ingly, on October 20, the date after Tibbs' asserted meet-ing with McHenry, Penot typed up an employment ap-plication for Tibbs, addressed to Crest (G.C. Exh. 12).As indicated, the parties stipulated that this letter was re-ceived by Crest on October 25. Penot said he thoughtthat he sent a copy to ROU's office.Andersen testified that he called his wife on October28 from New Haven, Connecticut, and discussed his em-ployment prospects. They knew that the New YorkGetty and the Delaware Getty were going to be sold,and that there was uncertainty regarding the future ofthe other Getty ships. ROU Executive Vice PresidentPenot testified that it was widely known in the fall of1982 that all the Getty ships were for sale. As indicated,Andersen's employment with Getty ended in April 1983because all the ships had been sold.Because of these factors, Andersen and his wife decid-ed on October 28 that he should seek employment withCrest. Andersen then called the ROU office in JerseyCity, New Jersey, and spoke to John Zotkowski, theUnion's national secretary-treasurer. He asked for an ap-plication form, and was told that the Union had a formletter. Zotkowski came up to New Haven the same daywith the letter, and Andersen signed it and dated it Oc-tober 28. It is identical in language to the Tibbs letter(G.C. Exh. 11). Andersen gave the letter to Zotkowskifor mailing. He also gave the union officer a pledge card,and promised to help organize the vessel for ROU.Penot gave a different version of the Andersen appli-cation, and said that it was he who asked Andersen toapply for employment with Crest. This took place inWilmington, North Carolina, on November 1, at the timeof Crest's acquisition of the vessels from Getty. Penotsaid that he thought he drafted Andersen's letter, andthat Andersen signed it in his presence. Asked to explainthe October 28 date on Andersen's letter, Penot repliedthat he could only assume that it was a form given toAnderson from someone in the ROU office. He did notknow who dated the letter, but insisted that he had aconversation with Andersen on November 1, outside thegate of the Apex Terminal in Wilmington. He asked An-dersen to try to get employment with Crest, to sign apledge card, and to try to "assist the Union in trying tosave the jobs."As indicated, the parties stipulated the Andersen'swritten application was received by Crest on November2.4. Respondent's reaction to Andersen and TibbsOn McHenry's return to his office following his visitto the Getty ships in Louisiana, he submitted a memoran-dum, dated October 21, to Crest executive Tom Corn-wall giving McHenry's version of the Andersen conver-sation (R. Exh. 3).On October 28, the Union sent Crest a telegram stat-ing that it represented Andersen and Tibbs, and request-ing recognition and bargaining (C.P. Exh. 2). As indicat-ed above, the charge was filed on November 2. Thereaf-ter, McHenry called Getty executive Kevin Smart to in-quire about the status of Andersen and Tibbs. In a letterto a Board agent, McHenry averred that Smart told himthat Andersen would be retained by Getty, but that"Tibbs was a temporary person obtained through theRadio Officers Union to serve on board the DelawareGetty for a limited time and was not considered avail-able for employment by Crest." (G.C. Exh. 15). At thehearing, McHenry testified that Smart told him thatGetty had "no obligation" to Tibbs because he camefrom the union hiring hall.McHenry said that he did not see the Andersen andTibbs applications until some time early in November.He averred that he was "shocked" to learn that Ander-sen wanted employment. He did not send either Ander-sen or Tibbs an application form because of the Compa-ny's receipt of the telegram from the ROU which, ac-cording to McHenry, "threatened various legal actions."Acting on instructions from "higher authority," heturned everything over to the Company's legal staff.5. Continued staffing of the vesselsMcHenry's alleged complement of "five" radio offi-cers underwent a reduction almost as soon as it wascompleted. Lerro resigned on December 8, andMcHenry had to establish "one more radio officer," ac-cording to his calculation. He testified that Lerro was re-placed by Charouleau, whom he had originally plannedto start in January on a vacation cycle. However, thisstill would have left one vacancy, even assuming theCompany's figures.In addition, Fitzgerald failed to update his qualifica-tions, and McHenry learned this apparently in Decem-ber. On December 13, the Company received an applica-tion from Samuel Margolis, and McHenry put him intoFitzgerald's slot. Margolis began work in January 1983.McHenry asserted that he did not consider Andersen orTibbs for this position, because electronic repairs wereneeded on the ship, and someone from "ITT" assuredhim that Margolis was qualified. Of course, sinceMcHenry had no application forms from Andersen orTibbs, he did not know their qualifications.50 CREST TANKERSIn December, McHenry learned about Bruce Bran-nick, a radio officer, from John Collins. McHenry con-tacted Brannick, and received a resume. At the hearingon June 8, 1983, McHenry testified that Respondent hadhired Brannick "just recently." In addition, according toMcHenry, he asked Anthony DeSalvo, a radio officer,whether he would be interested in employment in theevent Crest expanded its fleet, and DeSalvo replied af-firmatively.C. Factual AnalysisThe contradictions in McHenry's testimony about thehiring of radio officers are apparent from the record. Ido not credit his testimony that he offered Charouleauemployment on October 11, because of his later testimo-ny that it took place on November 11, and because thefirst document evidencing the hiring is McHenry's letterto Charouleau dated December 6. It is incredible that theCompany would have waited almost 2 months to con-firm an oral commitment if it needed radio officers asbadly as McHenry asserted that it did. I conclude thatthe earliest date that McHenry made a verbal commit-ment to Charouleau, if at all, was November 11.The alleged oral commitments to Lerro and Torelli onOctober 12 are also suspect, because the language of theOctober 22 letters to them appears to contain the first"firm" offers of employment, rather than confirmationsof prior commitments. It is strange that there is no docu-ment evidencing Stevenson's employment. Finally,McHenry flatly contradicts himself on the number ofradio officers to whom he had made oral commitmentsprior to October 18.I conclude that McHenry did indeed plan to hire fiveradio officers to crew three ships, but that he had nothired or made verbal commitments to that number byOctober 18. Based in part on these contradictions, I donot consider McHenry to have been a reliable witness.Similar contradictions appear in McHenry's version ofhis conversation with Andersen on October 18 aboardthe New York Getty. Thus, although he testified that hetold Andersen he had already hired five radio officers,he informed the Board that he told Andersen the numberwas four. McHenry also retracted his assertion that hetold Andersen he had already hired a member of theROU.Andersen, on the other hand, was a believable witness.I credit his version of the October 18 conversation, andfind that McHenry then told him that he could not talkto him about a job because he was in the ROU, thatCrest did not want any national union in the Company,and would scrap the ships if this happened, just as it didwith the Little Apex. As noted above, the Little Apex wasscrapped by a company which had the same officers asRespondent. This fact adds verisimilitude to Andersen'sotherwise credible testimony.McHenry said that Andersen asked, "What's mychances of getting a job with Crest Tankers?" However,Andersen's version is less precise, and his other testimo-ny clearly shows that he had not made a firm decision toapply for employment on October 18. I conclude that hemade general inquiries about such employment on Octo-ber 18, but did not make an oral application at that time.Tibbs was a more believable witness than McHenry,and I credit his testimony that he did have a conversa-tion with the fleet manager aboard the Delaware Getty.I have carefully considered Roane's testimony, but it isinsufficient to rebut Tibbs, because of Roane's absencesfrom the hallway, and his admission that Tibbs couldhave talked to McHenry.Since Tibbs did ask McHenry about "the possibility ofbeing hired," I conclude that he made an oral applicationfor employment on October 19. McHenry replied thatthey were not hiring anybody affiliated with the ROU,but that Tibbs could make application in a nonunion ca-pacity. Tibbs declined to do so. After talking with Penot,he submitted a written application which was receivedOctober 25.I credit Andersen's rather than Penot's version of An-dersen's written application. Since the latter was re-ceived by Crest on November 2, it is more likely that itwas signed and mailed on October 28-according to An-dersen-rather than on November I-according toPenot. The latter had imperfect recall about the matter,and was mistaken. I conclude that he had mailed a copyof this letter for Tibbs-prepared on October 21-to thenational office, and that Zotkowski use this draft as theletter for Andersen. I see nothing improbable in Zot-kowski's taking the time to drive New Haven on amatter as important as this to the ROU. In any event,Andersen's written application was received by Re-spondent on November 2. On that date McHenry hadnot yet filled his complement of five radio officers.Nonetheless, Crest failed to hire Andersen or Tibbs.Respondent's reassignment of Charouleau in Decem-ber-on Lerro's resignation-its hiring of Margolis afterFitzgerald's disqualification, and the other subsequenthirings show clearly that Crest failed to hire Andersenand Tibbs at times when it needed radio officers, afterthey had submitted requests for employment. I rejectMcHenry's asserted reason for selecting Margolis ratherthan Andersen or Tibbs, since McHenry had not sent thelatter application forms, had no way of knowing theirqualifications, and was not a believable witness.Respondent's arguments based on its alleged deferenceto Getty are not based on credible evidence. The posi-tion which it attributes to Getty concerning Tibbs is con-tradictory. If Getty was allowing Crest to hire onlythose employees whom it was dismissing, then whywould it have objected to the hiring of Tibbs, who wasonly a "temporary" employee for a "limited time," towhom Getty owed "no obligation?" Why would KevinSmart have told McHenry that Tibbs was "not avail-able" to Crest-as McHenry asserts that he did-if Gettyhad no interest in Tibbs? The whole Getty rationale of-fered by McHenry is suspect because of the absence ofTibbs' name from the hiring list, the inconsistencies inSmart's position as asserted by McHenry, and Respond-ent's failure to call Smart as a witness.As for Andersen, he did work for Getty after the saleof the New York Getty. According to Penot, the factthat all the Getty ships were for sale was commonknowledge in the fall of 1982. They had all been sold byApril 1983, and Andersen was no longer working for51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGetty. The date of Brannick's hiring is not entirely clearfrom the record-McHenry testified on June 8, 1983,that it had taken place "just recently." I infer that Re-spondent hired Brannick about the time that Andersen'semployment with Getty terminated, or thereafter, and ata time when Respondent continued to fail to respond toAndersen's employment application.D. Legal AnalysisThe credited evidence thus establishes that McHenryasked Andersen whether he was a member of the ROU.This constitutes unlawful interrogation under currentBoard law. When Andersen replied affirmatively,McHenry said that he could not discuss employmentwith him because of Crest's opposition to "nationalunions," and Andersen's membership in the ROU. Thisstatement also was violative of Section 8(a)(1).McHenry's statement that Respondent would scrap thevessels if its employees were represented by nationalunions was clearly coercive under established law. Final-ly, McHenry's statement to Tibbs, that the Companywould not be hiring any union personnel, was also viola-tive of the Act.McHenry's statements evidence Respondent's animusagainst the Radio Officers' Union as a "national union,"and tend to show that membership of Andersen andTibbs in the Union was a motivating factor in Respond-ent's refusal to hire them. McHenry needed radio officersbadly, but did not call the ROU hiring hall. He wasworking for a company with a "different philosophy."When Tibbs made an oral application for employment onOctober 19, McHenry said that he could only apply in anonunion capacity. Subsequently, when the written ap-plications from both Tibbs and Andersen were received,McHenry did not even bother to respond, because heconsidered ROU's request for recognition and bargainingto be a "threatening" communication. Instead of sendingemployment application forms to Andersen and Tibbs,McHenry turned the matter over to Respondent's legalstaff, pursuant to "higher authority."Respondent argues that its employment of Charouleaushows that it was not against the ROU, and that Ander-sen's and Tibbs' membership had no bearing on its refus-al to hire them. This argument rests on factual assump-tions of questionable validity. The only evidence thatCharouleau was a member of the ROU consists ofMcHenry's testimony about statements supposedly madeto him by Charouleau's wife concerning her husband'semployment by Delta, and McHenry's alleged knowl-edge of the union status of Delta employees from read-ing a shipping publication. The only document in evi-dence, however-Charouleau's employment applica-tion-does not list Delta as one of his prior employers.This fact casts doubt on the testimony of McHenry, anunreliable witness at best. Further, it is not clear thatMcHenry had any conversation whatever with Charou-leau until after the time that the fleet manager had failedto hire Andersen and Tibbs. Even if Respondent did hireCharouleau knowing that he was a member of the ROU,this fact is undercut by McHenry's statements to Ander-sen, including the interrogation about the latter's unionstatus, plus McHenry's statement to Tibbs that Respond-ent was not hiring union personnel. Wyman-Gordon Cav. NLRB, 654 F.2d 134 (lst Cir. 1981), enfg. as modified252 NLRB 1206 (1980). I therefore conclude that theGeneral Counsel has established a strong prima faciecase.The next issue concerns the employer's burden ofproof once the General Counsel has established a primafacie case of a discriminatory refusal to hire. In the in-stance of a prima facie case of a discriminatory dis-charge, the employer's burden is to establish that the em-ployee would have been fired, for permissible reasons,even if he had not been engaged in protected activities.NLRB v. Transportation Management Corp., 103 S.Ct.2469 (1983); Wright Line, 251 NLRB 1083 (1980), enfd.662 F.2d 899 (lst Cir. 1981), cert. denied 455 U.S. 989(1982). Where the General Counsel's prima facie case es-tablishes a discriminatory refusal to hire, the employer'sburden is to establish that its failure to hire the applicantwas for reasons apart from the protected activities whichsupport the prima facie case. C & R Coal Co., 266NLRB 208, 215 (1983).I conclude that Respondent has not met this burden.Its principal argument-that it failed to hire Andersen orTibbs because it had already hired a full complement ofradio officers-is not supported by credible evidence.Respondent's professed policy of honoring Getty's as-serted request-that Respondent fail to employ Getty'spermanent officers-is obviously pretextual as regardsTibbs, since he was not a permanent officer, and did notwork for Getty after the Delaware Getty was sold onNovember 1.Although Andersen was a "permanent" Getty officer,the Getty ships were up for sale in the fall of 1982, a factwhich was commonly known, and had been sold byApril 1983. Andersen's employment by Getty ended atthat time. Nonetheless, Respondent hired another radioofficer about that time or thereafter, and failed to re-spond to Andersen's employment application. I concludethat it was the strength of Respondent's animus againstthe ROU, rather than courtesy to Getty, which caused itto refuse to hire Andersen. There is no valid reason whyRespondent's alleged deference to Getty should havecontinued after Andersen was no longer employed byGetty.Since Respondent's asserted reasons for its failure tohire Andersen and Tibbs are invalid, it has not rebuttedthe General Counsel's prima facie case. Accordingly, Ifind that Respondent refused to employ Andersen andTibbs because of their membership in the Radio OfficersUnion, in violation of Section 8(a)(3) and (1) of the Act.5Tibbs made an oral application for employment on Oc-tober 19, 1982. McHenry's statement that he could applyin a nonunion capacity constituted a denial of the appli-cation. This was followed by a written application re-ceived October 25. However, Respondent was onlymaking oral commitments to hire as of November 1,when it acquired the ships from Getty. Accordingly, onOctober 19 it committed an unlawful refusal to hires Phelps Dodge Corp. v. NLRB, 313 U.S. 177 (1941); Wyman-GordonCo., supra; C & R Coal Co., supra.52 CREST TANKERSTibbs to be effective November 1, 1982. With respect toAndersen, Respondent's unlawful refusal to hire tookplace on November 2, 1982, when it received his writtenapplication.In accordance with my findings above and the entirerecord, I make the followingCONCLUSIONS OF LAW1. Crest Tankers, Inc. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Radio Officers Union, District No. 3, NMEBA,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(aXI) of the Act:(a) Asking an applicant for employment whether hewas a member of the Union.(b) Telling an applicant for employment that employ-ment could not be discussed with him because he was amember of the Union.(c) Telling an applicant for employment that Respond-ent would scrap its vessesl if its employees were repre-sented by a national union.(d) Telling an applicant for employment that Respond-ent would not be hiring any union personnel.4. By refusing to employ John W. Tibbs as a radio of-ficer effective November 1, 1982, and by refusing toemploy Frederick G. Andersen as a radio officer on No-vember 2, 1982, because of their membership in theRadio Officers Union, Respondent thereby violated Sec-tion 8(a)(3) and (1) of the Act.5. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and to take cer-tain affirmative actions designed to effectuate the pur-poses of the Act.It having been found that Respondent discriminatorilyrefused to hire as radio officers John W. Tibbs effectiveNovember 1, 1982, and Frederick G. Andersen on No-vember 2, 1982, it is recommended that Respondent beordered to offer each of them an immediate position asradio officer aboard one of its ships, or, if no such job isavailable a substantially equivalent job, discharging ifnecessary any employee hired to fill said position, and tomake each of them whole for any loss of earnings hemay have suffered by reason of Respondent's unlawfulrefusal to hire him, by paying him a sum of money equalto the amount he would have earned from the date ofRespondent's unlawful refusal to hire him to the date ofan offer of employment, less net earnings during suchperiod, with interest thereon to be computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Co., 90 NLRB 289 (1950), and FloridaSteel Corp., 231 NLRB 651 (1977).6I shall also recommend that Respondent be required topost appropriate notices.On the foregoing findings of fact and conclusions oflaw and on the entire record, I recommend the follow-ing7ORDERThe Respondent, Crest Tankers, Inc., Clayton, Missou-ri, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to hire or otherwise discriminating againstapplicants for employment because of their membershipin or activities on behalf of Radio Officers Union DistrictNo. 3, NMEBA, AFL-CIO, or any other labor organiza-tion.(b) Asking applicants for employment whether theyare members of the Radio Officers Union, or any otherlabor organization.(c) Telling applicants for employment that employ-ment cannot be discussed with them, or that they cannotbe employed, because they are members of a union.(d) Telling applicants for employment that Respondentwill scrap its ships if its employees become representedby national unions.(e) Telling applicants for employment that Respondentwill not hire any union employees.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Offer John W. Tibbs and Frederick G. Andersenimmediate positions as radio officers aboard its ships or,if such positions do not exist, substantially equivalent po-sitions, discharging if necessary any employees hired intheir stead on or after November 1, 1982, in the case ofTibbs, and November 2, 1982, in the case of Andersen,and make them whole for any loss of earnings either ofthem may have suffered by reason of Respondent's dis-crimination against him, in the manner described in thesection of this decision entitled "The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facilities at Clayton, Missouri, andaboard each of its ships, copies of the attached noticemarked "Appendix."8Copies of the notice, on formss See generally Isis Plumbing Co., 138 NLRB 716 (1962).7 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-.Continued53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided by the Regional Director for Region 15, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United Statea Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OP THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT ask applicants for employment whetherthey are members of the Radio Officers Union, DistrictNo. 3, NMEBA, AFL-CIO, or any other labor organiza-tion.WE WILL NOT tell applicants for employment that em-ployment will not be discussed with them, or that theywill not be employed, because they are members of theUnion or any other labor organization.WE WILL NOT tell applicants for employment that wewill scrap our ships if our employees become representedby national unions.WE WILL NOT tell applicants for employment that wewill not hire any union personnel.WE WILL NOT refuse to hire or otherwise discriminateagainst applicants for employment because of their mem-bership in or activities on behalf of the Union or anyother labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the National Labor Rela-tions Act.WE WILL offer John W. Tibbs and Frederick G. An-dersen immediate positions as radio officers aboard ourships or, if any such positions do not exist, substantiallyequivalent positions, discharging if necessary any em-ployees hired in their stead, and WE WILL make themwhole, with interest, because of our unlawful refusal tohire them.CREST TANKERS, INC.54